Exhibit 10.12 

 

AGREEMENT BETWEEN QUEST LICENSING INC., THE BETTING SERVICE LIMITED AND NEIL
RICHES

 

Quest Licensing Inc., ("Quest"), agrees to modify its prior agreements to secure
the committed cooperation of Neil Riches in the upcoming patent licensing and
enforcement activities of the patent and the patent continuations in The United
States. Such cooperation will include providing all documents related to the
patent and its original prosecution in Europe and in the United States;
assisting Quest in securing the cooperation of the named inventors on the
patent; attending meetings in the United States with counsel, depositions and
trials in the United States when required and otherwise cooperating with Quest's
efforts to license and enforce the patent(s) in the United States. This
cooperation is material to the proposed modifications set forth herein.

 

Quest has agreements with Allied Standard and, in turn, Allied has agreements
with Worldlink Technology Management (US) Limited ("WTMUS") Under these
agreements, WTMUS receives 15% of the net revenues collected after the first
$2.5 million and up to $25 million. After $25 million WTMUS' share of the net
revenues collected increases to 20%. WTMUS does not receive any distribution of
proceeds unless and until at least $2.5 million of revenues are realized from
the Patent, net of costs.

 

It has now been represented to Quest that on or about April 15, 2013, Worldlink
Technology Management (US) Ltd., transferred to Worldlink Technology Management
(UK) Ltd. ("Worldlink") all rights to the Patent Proceeds that it owned pursuant
to the above referenced agreements (hereinafter "the Patent Proceeds"). It has
been further represented to Quest that on or about April 26, 2013 Worldlink sold
to The Betting Service Limited the business and assets of Worldlink, including
specifically the Patent Proceeds pursuant to an Agreement of Sale and that as of
the date of this proposal the Patent Proceeds are owned by The Betting Service
Limited. These representations are material to this agreement and Quest is
relying upon these representations in agreeing to modify the terms of the
previous agreements. In the event, for any reason, that the transactions and
transfers with The Betting Service are rescinded or cancelled or determined to
be null and void then in such case Quest's obligations to pay Patent Proceeds to
The Betting Service under this agreement shall immediately cease.

 

In consideration for the promise and commitment of Neil Riches to cooperate with
Quest in connection with Quest's licensing and enforcement activities in the
United States, and in recognition of the transfers and sales that have occurred
as recited above, Quest agrees to modify the previously agreed payments to WTMUS
so that The Betting Service Limited ("The Betting Service") will be entitle to
share in all net revenues realized in connection with the licensing and
enforcement of the patent in the United States after Quest has received from net
revenues the sum of $50,000. Under the existing agreements Quest receives the
first $50,000 net of costs to reimburse Quest for an undisputed obligation.

 

Thereafter, under the existing agreement Quest is entitled to receive 70% of all
net revenues collected until the sum of $350,000 is realized with Allied to
receive 30%. Quest agrees to modify that provision to allow The Betting Service
to receive 20% of the net revenues collected between $50,000 and $350,000.

 



 

 

 

In addition, under the existing agreements Quest is entitled to receive 60% of
the net revenues until the sum of $2.5 million is collected with Allied to
receive 40%. Under this modified agreement The Betting Service will receive 20%
of the net revenues collected between $350,000 and $2.5 million.

 

After $2.5 million of net revenues are distributed in the manner stated above,
the split between Quest and Allied is set at 50/50. Quest agrees to modify the
above referenced agreements to allow The Betting Service to receive 22.5% of the
collected net revenues for all revenues over $2.5 million. Quest also promises
to use its best efforts to secure from Allied, for the benefit of The Betting
Service an additional 2.5% of the collected net revenues for each of the
categories of payment described above.

 

Quest agrees that the reasonable costs of travel, including airfare, meals and
hotel, for Neil Riches or for any of the named inventors who provide their
requested cooperation shall be paid or reimbursed by Quest or its counsel as a
disbursement in the enforcement matters.

 

It is further agreed that in the event that Neil Riches leaves his association,
for any reason, with The Betting Service than in such case all payments of
Patent Proceeds to The Betting Service shall be reduced by 5% with such 5%
payment of the Patent Proceeds to be paid instead directly to Neil Riches.

 

If the terms of this agreement are acceptable, please sign where indicated below
and forward the documents previously held in escrow. By signing this document
and returning it along with the documents previously held in escrow, you
expressly acknowledge that Quest and its counsel are free to use all of such
documents in any manner they see fit including to prosecute the patent
continuations, and in connection with all actions to license and enforce the
patent(s).

 

Agreed as of this 26th day of June, 2013       /s/ Neil Riches   Neil Riches  

 

The Betting Service Limited       /s/ Brian Fox   BRIAN FOX  



  

 

 

 

Agreed as of this 26th day of June, 2013       Quest Licensing Inc.       /s/
Jon Scahill   By: Jon Scahill          President   

 

 

 



--------------------------------------------------------------------------------

 